DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7 August 2019, 10 March 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 12, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (2017/0330508; hereinafter Saito).


a drive signal output end (PDIN of Figure 20) configured to output a drive signal (QDA; see also Figure 21), wherein a cycle of the drive signal (QDA) includes N pulses that output sequentially (Figure 22{A}; [0126]); 
a first drive signal output branch (80B of Figure 21), comprising a first trigger circuit (Comprising 81B) and a first assignment circuit (Comprising 82B), the first trigger circuit (Comprising 81B) is configured to output a first level signal (SB; Figure 22{C}: One of two shown levels) according to the current pulse of the drive signal (QDA) and a first assignment signal (To terminal R of 81B; [0120]) output by the first assignment circuit (82B), and when a rising edge of the drive signal (QDA) is detected, it will trigger the first assignment circuit (Comprising 82B) to output a polarity-reversed second assignment signal (To terminal R of 81B), so that the first trigger circuit (Comprising 81B) will output a second level signal (SB; Figure 22{C}: Other of two shown levels) based on the current pulse of the drive signal and the second assignment signal (High value of QDA in Figure 22{A} temporally aligned at each among t21, t23, t25, t27, t29 with polarity change of SB in Figure 22{C}); wherein, 
the plurality of second level signals output by the first trigger circuit (Comprising 81B) in one cycle form one drive signal of the display device [0123]; 
1 in 82C) and a second assignment circuit (Comprising at least one differing one among buffers in 82C), the second trigger circuit (Comprising 81C) is configured to output a third level signal (SC; Figure 22{D}: One of two shown levels) according to the drive signal (QDA) and a third assignment signal (To terminal R of 81B; [0121]) output by the second assignment circuit (82C), and when a rising edge of the drive signal (QDA) is detected, it will trigger the second assignment circuit (Comprising 82C) to output a polarity-reversed fourth assignment signal (To terminal R of 81C), so that the second trigger circuit (Comprising 81C) will output a fourth level signal (SC; Figure 22{D}; Other of two shown levels) based on the drive signal and the fourth assignment signal (High value of QDA in Figure 22{A} temporally aligned at each among t21, t23, t25, t27, t29 with polarity change of SC in Figure 22{D}), output the fourth level signal at the next rising edge of the drive signal as the other drive signal of the display device when the rising edge of the drive signal is detected (In accordance with Figure 22{F} and [0123], SC is selected as QDB when PDC is high at t21, t25, t27 and in temporal alignment with rising edge of QDA). 
Saito does not provide an outright teaching of a timing controller, and does not make an outright statement of the delay circuit delaying the fourth level signal.  However, please consider the following.

As indicated above, an applicable teaching of the claimed delay circuit – separate from the applicable teaching of the second assignment circuit – is interpreted to correspond to Saito’s teaching of additional buffers (relative the quantity in 82B) in 82C.  The interpretation is lent credence by Figures 22(B)...22(D) illustration of the delay time periods (tdA, tdB, tdC) associated with respective ones of the data signals (SA, SB, SC) varying in duration.  Broadest reasonable interpretation of one having ordinary skill in the art would associate the increasing duration of the delay time periods ([0120]: tdB < tdA; [0121]: tdA < tdC) with the only explicitly taught difference among each of 82A, 82B and 82C: the number of buffers therein.  Accordingly, at least one of second and third buffers housed in 82C is interpreted as silently teaching the claimed delay circuit delaying the fourth level signal, as claimed.
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention that Saito provides silent teachings of the circuit comprising a timing controller and the delay circuit delaying the fourth level signal, as claimed, in view of the reasoning above.

Regarding claim 2, Saito discloses the drive circuit of the display device according to claim 1.  Saito discloses the circuit (Figure 21) wherein the first drive signal output branch (Comprising 80B) comprises a signal output end (Outputting SB) and a controlled end (Receiving QDA), and the second drive signal output branch (Comprising 80C) comprises a signal output end (Outputting SC) and a controlled end (Receiving QDA), the first output end of the timing controller (PDIN of Figure 20) is respectively connected to the controlled end of the first drive signal output branch and the controlled end of the second drive signal output branch (By shown transmission of QDA to 70, corresponding to each of 80B, 80C receiving QDA, as shown in Figure 21); the signal output end of the first drive signal output branch (80B) is connected to the first port of the display device (Corresponding to input of 73), and the signal output end of the second drive signal output branch (80C) is connected to the second port of the display device (Corresponding to input of 73). 

Regarding claim 12, Saito discloses a display device ([0006]: Display unit), comprising a drive circuit (Comprising 70 of Figure 20) of the display device. 

Regarding claim 20, Saito discloses a display panel [0006], comprising the display device according to claim 12 (See the rejection of claim 12). 

Allowable Subject Matter
Claims 3 – 11, 13 – 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 3, Saito discloses the drive circuit of the display device according to claim 1.  
The cited prior art fails to singularly or collectively disclose the circuit wherein the first trigger circuit comprises a first trigger and a first resistor, and the first trigger comprises a controlled end, an input end and an output end; the controlled end of the first trigger is connected to the first output end of the timing controller, the input end of the first trigger is an input end of the first trigger circuit, the output end of the first trigger is connected to the first end of the first resistor, and the connection node of the first trigger and the first resistor is an output end of the first trigger circuit; the second end of the first resistor is grounded. 
Thus, claim 3 is objected to.



The cited prior art fails to singularly or collectively disclose the circuit wherein the first assignment circuit comprises a first power switch tube and a second power switch tube, the first power switch tube comprises a controlled end, a first connection end, and a second connection end, and the second power switch tube comprises a controlled end, a first connection end and a second connection end; the controlled end of the first power switch tube is connected to the controlled end of the second power switch tube, the connection node of the controlled end of the first power switch tube and the controlled end of the second power switch tube is an input end of the first assignment circuit, and the first connection end of the first power switch tube is connected to a first power source, the second connection end of the first power switch tube is connected to the first connection end of the second power switch tube, the connection node of the second connection end of the first power switch tube and the first connection end of the second power switch tube is an output end of the first assignment circuit; the second connection end of the second power switch tube is grounded. 
Thus, claim 4 is objected to.



The cited prior art fails to singularly or collectively disclose the circuit wherein the second trigger circuit comprises a second trigger and a second resistor, and the second trigger comprises a controlled end, an input end and an output end; the controlled end of the second trigger is connected to the first output end of the timing controller, the input end of the second trigger is an input end of the second trigger circuit, the output end of the second trigger is connected to the first end of the second resistor, and the connection node of the second trigger and the second resistor is an output end of the second trigger circuit; the second end of the second resistor is grounded. 
Thus, claim 5 is objected to.

Regarding claim 6, Saito discloses the drive circuit of the display device according to claim 1.  
The cited prior art fails to singularly or collectively disclose the circuit wherein the second assignment circuit comprises a third power switch tube and a fourth power switch tube, the third power switch tube comprises a controlled end, a first connection end, and a second connection end, and the fourth power switch tube comprises a controlled end, a first connection end and a second connection end; the controlled end of the third power switch tube is connected to the controlled end of the fourth power switch tube, the connection node of the controlled end of the third power switch tube and the controlled end of the fourth power switch tube is an input end of the second assignment circuit, and the first connection end of the third power switch tube is connected to a second power 
Thus, claim 6 is objected to.

Claims 8 – 10 depend from and inherit the limitations of claim 4.
Thus, claims 8 – 10 are objected to.

Claims 7, 11 depend from and inherit the limitation of claim 5.
Thus, claims 7, 11 are objected to.


Regarding claim 13, Saito discloses the display device according to claim 12.  
(In a manner comparable to claim 3) The cited prior art fails to singularly or collectively disclose the device wherein the first trigger circuit comprises a first trigger and a first resistor, and the first trigger comprises a controlled end, an input end and an output end; the controlled end of the first trigger is connected to the first output end of the timing controller, the input end of the first trigger is an input end of the first trigger circuit, the output end of the first trigger is connected to the first end of the first resistor, and the connection node of the first trigger and the first resistor is an output end of the first trigger circuit; the second end of the first resistor is grounded. 
Thus claim 13 is objected to.

Regarding claim 14, Saito discloses the display device according to claim 12.  
(In a manner comparable to claim 4) The cited prior art fails to singularly or collectively disclose the device wherein the first assignment circuit comprises a first power switch tube and a second power switch tube, the first power switch tube comprises a controlled end, a first connection end, and a second connection end, and the second power switch tube comprises a controlled end, a first connection end and a second connection end; the controlled end of the first power switch tube is connected to the controlled end of the second power switch tube, the connection node of the controlled end of the first power 
Thus, claim 14 is objected to.

Regarding claim 15, Saito discloses the display device according to claim 12.  
(In a manner comparable to claim 5) The cited prior art fails to singularly or collectively disclose the device wherein the second trigger circuit comprises a second trigger and a second resistor, and the second trigger comprises a controlled end, an input end and an output end; the controlled end of the second trigger is connected to the first output end of the timing controller, the input end of the second trigger is an input end of the second trigger circuit, the output end of the second trigger is connected to the first end of the second resistor, and the connection node of the second trigger and the second resistor is an output end of the second trigger circuit; the second end of the second resistor is grounded. 
Thus, claim 15 is objected to.


(In a manner comparable to claim 6) The cited prior art fails to singularly or collectively disclose the device wherein the second assignment circuit comprises a third power switch tube and a fourth power switch tube, the third power switch tube comprises a controlled end, a first connection end, and a second connection end, and the fourth power switch tube comprises a controlled end, a first connection end and a second connection end; the controlled end of the third power switch tube is connected to the controlled end of the fourth power switch tube, the connection node of the controlled end of the third power switch tube and the controlled end of the fourth power switch tube is an input end of the second assignment circuit, and the first connection end of the third power switch tube is connected to a second power source, the second connection end of the third power switch tube is connected to the first connection end of the fourth power switch tube, the connection node of the second connection end of the third power switch tube and the first connection end of the fourth power switch tube is an output end of the second assignment circuit; the second connection end of the fourth power switch tube is grounded. 
Thus, claim 16 is objected to.

Claims 17 – 19 depend from and inherit the limitations of claim 15.
Thus, claims 17 – 19 are objected to.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure follows:
Song et al. (2008/0278428) provides relevant teachings of a display device [0003] whose POL generator (95 of Figure 11) utilizes a feedback loop formed between D-type flip-flop (951) and inverter (953);
Yonezawa et al. (2012/0242302) provides a relevant teaching of power supply [0002] comprising delay units (Figure 1: 12a...12c) and power supply units (13a...13c);
Watanabe (2010/0220094) provides relevant teachings of scan driver [0001] formed from a network of grounded d-type flip-flops (11 of Figure 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Midkiff whose telephone number is (571)270-5875.  The examiner can normally be reached on Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on (571)272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/AM/

/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Buffers provided no reference numeral in Figure 21 other than 82A...82C, descriptive of the component wherein each is contained; presumed to be same features as that illustrated as 28 in Figure 5 [0045], 61 in Figure 20 [0115].